DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 18, 25-27, 31, 35 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. 2015/0018030) in view of Ryu (US Patent 10736044).
Regarding claims 1 and 31, Park discloses a method for wireless communication by a user equipment (UE), comprising: 
determining a transmit power for one or more uplink transmissions to a base station (BS) based on a closed-loop power control (par.070 “closed loop power control CLPC”) algorithm (par.076 “Equation 1”) that determines the transmit power as a minimum (par.071 “min{……………}[dBm]”) of:
a maximum uplink transmit power capability of the UE (par.071 “PCMAX,c(i)”) and a sum of a target power level (par.0106 “P0_PUSCH,c(j) is a parameter corresponding to the sum of a cell-specific”), a bandwidth parameter (par.074 “MPUSCH,c(i) represent a parameter indicating a bandwidth of PUSCH resource allocation”), a product of an alpha adjustment parameter and a pathloss parameter (par.071 “                        
                            ∝
                        
                    c(j).PLc”), and a transmit power command parameter (par.083 “fc(i0) is……TPC command”), and 
transmitting the one or more uplink transmissions to the BS using the determined transmit power (par.076 “PPUSCH,c(i)”).  
Park discloses alpha parameter.  However, Park fails denote alpha parameter at least in part a beam.
Ryu discloses α(j) may vary depending on a beam index “j” (col.31 lines 12-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Park with the above teaching of Ryu in order minimize interference caused to a neighboring cell through a power control according to a change of a beam in the system using beamforming as suggested by Ryu (col.2 lines 54-59).
	Regarding claims 8 and 25, the modified Park discloses determining a first alpha parameter for one or more first uplink transmissions using a first antenna array or beam causing less interference or potential interference to neighboring BSs than one or more second uplink transmissions using a second antenna array or beam; and determining a second alpha parameter for the one or more second uplink transmissions using the second antenna array or beam causing more interference or potential interference to neighboring BSs than the one or more first uplink transmissions using the first antenna array or beam, wherein the first alpha parameter is higher than the second alpha parameter, and wherein the one or more first uplink transmissions and the one or more second uplink transmissions comprise concurrent uplink transmissions using multiple antenna arrays or beams (Park, par.0105). 
Regarding claims 9 and 26, the modified Park discloses receiving an indication of the alpha adjustment parameter from the BS (Park, par.076).  
Regarding claims 10 and 27, the modified Park discloses measuring one or more reference signals from one or more BSs (Park, par.077); and determining the alpha adjustment parameter based on the measurements (Park, par.071, 074).  
Regarding claim 11, the modified Park discloses alpha adjustment parameter is based on a mapping or a formula using the measurements (par.071, 074).  
Regarding claim 12, the modified Park discloses determining a level of interference or potential interference to the one or more BSs (Ryu, col.2 lines 54-59, col.11 lines 20-53), a direction of the one or more uplink transmissions with respect to the one or more BSs, or both based on the measurements (Ryu, col.44 lines 15-20).  
Regarding claim 18, the modified Park discloses everything as claim 1 above.  More specific, the modified Park discloses a memory; and at least one processor coupled with the memory (Ryu, col.53 lines 40-45).
Regarding claim 35, the modified Park discloses everything as claim 18 above.  More specific, the modified Park I discloses a non-transitory computer readable medium storing computer executable (Park, par.0168-0169).
Regarding claims 39-42, the modified Park I discloses the alpha adjustment parameter is based on an antenna panel index (consideration is optional) or a beam index (Ryu, col.31 lines 12-15).  

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ryu and further in view of Xu (US Pub. 2016/0183198).
Regarding claims 7 and 24, the modified Park I fails to teach determining a level of interference or potential interference to one or more neighbor BSs based on one or more measurements or feedback from the BS or the one or more neighbor BSs.  
determining a level of interference or potential interference to one or more neighbor BSs based on one or more measurements or feedback from the BS or the one or more neighbor BSs (par. 031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Park I with the above teaching of Xu in order to provide the PUSCH power control to reduce interference as suggested by Xu (par.068).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642